Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 7/12/2019 is made of record.  Claims 1-9 are currently pending in the application.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites “2 moles of acrylic acids” and should read “2 moles of acrylic acid”.  Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “two or more acrylic acid-based monomers comprise acrylic acid (AA), ethyl hexyl acrylate (EHA) … or ethyl methacrylate (EMA)”.  The recitation “or” would indicate that an acid monomer (i.e. acrylic acid) is not required while the claims are drawn to a method of determining the content of acrylic acid in the acrylic adhesive resin composition.  It is not clear how a content of acrylic acid can be determined in an acrylic adhesive resin composition which does not contain acrylic acid.  Hence, metes and bounds of present claims cannot be ascertained by one of ordinary skill in the art prior to the filing of present application.
Claim 4 recites “two or more acrylic acid-based monomers comprise acrylic acid (AA), ethyl hexyl acrylate (EHA) or butyl acrylate (BA)”.  The recitation “or” would indicate that an acid monomer (i.e. acrylic acid) is not required, while the claims are drawn to a method of determining the content of acrylic acid in the acrylic adhesive resin composition.  It is not clear how a content of acrylic acid can be determined in an acrylic adhesive resin composition which does not contain acrylic acid.  Hence, metes and bounds of present claims cannot be ascertained by one of ordinary skill in the art prior to the filing of present application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2016/0009960 A1) in view of Czech et al (Polymer Testing, 27 (2008), pp870-872).
Regarding claim 1, Yamada et al disclose emulsion type acrylic pressure sensitive adhesive comprising an acrylic polymer (abstract) which reads on the acrylic adhesive resin copolymer in present claim 1.  The water content of pressure sensitive adhesive layer is calculated by Karl Fisher method (paragraphs 0143 and 0200-0201) which reads on measuring amount of moisture by using a moisture analyzer for solid sample in present claim 1.  See example 1, wherein the acrylic pressure sensitive is formed from 2-ethylhexyl acrylate, methyl acrylate, methyl methacrylate, acrylic acid (paragraph 0186) which reads on two or more acrylic acid-based monomers in present claim 1.
Yamada et al fails to disclose measuring amount of moisture generated from acrylic adhesive resin copolymer and inserting measured amount of moisture into equation 1 to calculate content of acrylic acid.
However, Czech et al teach that controlled temperature pyrolysis provides a rapid and significant method for determination of acrylic acid content in acrylic polymers synthesized from unsaturated monomers and acrylic acid (abstract).  5 mg of the sample was used in the pyrolysis apparatus.  Water found in the mixture of condensable pyrolysis breakdown products was determined by Karl Fischer titration (page 871, col. 1, section: Experimental).  The water molecule is formed from two molecules of acrylic acid. This permits the determination of acrylic acid concentration [AA] in acrylic copolymers containing carboxylic acid groups by the use of pyrolysis and is expressed by the following correlation: 
    PNG
    media_image1.png
    68
    201
    media_image1.png
    Greyscale
wherein 
    PNG
    media_image2.png
    71
    203
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    30
    53
    media_image3.png
    Greyscale
 = mass of water, m = mass of polymer sample.  Therefore, [AA] = 
    PNG
    media_image4.png
    58
    54
    media_image4.png
    Greyscale
* 
    PNG
    media_image5.png
    61
    55
    media_image5.png
    Greyscale
* 100 (i.e. 
    PNG
    media_image3.png
    30
    53
    media_image3.png
    Greyscale
reads on measured amount of moisture in mg and hence denominator of 1000 in present claim 1 for calibration of weight unit is not required; m = amount of acrylic polymer sample in mg, 
    PNG
    media_image6.png
    29
    43
    media_image6.png
    Greyscale
 = molecular weight of acrylic acid, and 
    PNG
    media_image7.png
    27
    56
    media_image7.png
    Greyscale
= molecular weight of water).  Therefore, in light of the teachings in Czech et al and given that Karl Fischer titration is used to measure moisture content in both Yamada et al and Czech et al, it is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to pyrolyze a solid sample of acrylic adhesive resin copolymer, of Yamada et al, and measure the amount of moisture generated in said polymer by Karl Fischer method and incorporate obtained measured amount of water into a known equation of Czech et al, to calculate the amount of acrylic acid in the acrylic adhesive resin copolymer of Yamada et al, absent evidence to the contrary.
Regarding claim 3, see example 1, of Yamada et al, wherein acrylic copolymer is formed from 2-ethylhexyl acrylate, methyl acrylate, methyl methacrylate, acrylic acid (i.e. reads on the two or more acrylic acid-based monomers in present claim 3).
Regarding claim 4, see example 1, of Yamada et al, wherein acrylic copolymer is formed from 2-ethylhexyl acrylate, and acrylic acid (i.e. reads on the two or more acrylic acid-based monomers in present claim 4).
Regarding claims 5-9, see example in Czech et al, wherein the polymer is formed from 2-ethylhexyl acylate and acrylic acid in organic solvent ethyl acetate at about 780C (boiling point of solvent) using thermal radical initiator AIBN.  See example in Yamada et al, wherein the polymer is formed into a film (paragraph 0200-0201).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2016/0009960 A1) in view of Czech et al (Polymer Testing, 27 (2008), pp870-872) and McMaugh et al (Polymer Letters, Vol. 5, 1967, pp 817-820).
The discussion with respect to Yamada et al and Czech et al in paragraph 10 above is incorporated here by reference.
Yamada et al and Czech et al are silent with respect to final temperature at which the amount of moisture is measured.
However, McMaugh et al teach thermal degradation of poly(acrylic acid) at temperatures above 3000C (abstract).  A series of poly(acrylic acid) samples were prepared and examined by infrared techniques to determine what degradation processes occurred in temperature including above 3500C (page 817, section: Results and Discussion).  Total degradation occurred above 3500C (see Table 1).  Therefore, given that amount of moisture in acrylic polymer containing acrylic acid is dependent on its pyrolysis to an anhydride by losing water and not all acid is consumed until after the temperature was above 3500C, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to optimize the pyrolysis condition until all of the acrylic acid is converted to anhydride releasing moisture, absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764